UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-150135 NATIONAL ASSET RECOVERY CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 04-3526451 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 30 Skyline Drive, Suite 200 Lake Mary, FL 32746 (Address of principal executive offices, including zip code) (407) 463-9058 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of shares outstanding of the registrant's common stock as of November 4, 2011,was 165,135,360. NATIONAL ASSET RECOVERY CORP. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Balance Sheets – September 30, 2011 (unaudited) and December 31, 2010 3 Statements of Operations – For the nine months ended September 30, 2011 and 2010 (unaudited) 4 Statements of Cash Flows – For the nine months ended September 30, 2011and 2010(unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4T. Controls and Procedures. 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 24 Item 5. Other Information. 24 Item 6. Exhibits. 25 Signature 26 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. NATIONAL ASSET RECOVERY CORPORATION BALANCE SHEET September 30, December 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable - Total Current Assets PROPERTY AND EQUIPMENT, net 1 Other Assets: Intangible Assets-Net of Amortization - Due from Advanced - Deposits and Prepaid Expenses Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts Payable $ $ Due to Related Party Total Current Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $.001 par value; 200,000,000 shares authorized 165,135,360 and 83,715,000 shares issued and outstanding at September 30, 2011 and December 31, 2010 (respectively) Additional Paid in Capital Accumulated Deficit ) ) TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITIES & STOCKHOLDERS EQUITY $ $ See accompanying notes to the unaudited Condensed Consolidated Financial Statements 3 STATEMENT OF OPERATIONS NATIONAL ASSET RECOVERY CORPORATION STATEMENT OF OPERATIONS Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Revenue $
